EXHIBIT 8
                                                                                    Exhibit 8
                   We’re pink for Breast Cancer Awareness Month!




Sections ⌵     Digital Editions       Podcasts      Jobs                                    Games




Crime



Philly election officials plead guilty
       Sam Newhouse                                                               0 comments   Poste




Robin Trainor, left, and Cheryl Jamison aka Cheryl Ali. A mugshot of third defendant



        Facebook            Twitter              More



       Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news
Three women charged with fraud while working at Philadelphia election
during recent May primarieshave pleaded guilty to criminal charges.

Robin Trainor, 56,Lisandra Casanova, 57,and Cheryl Jamison (also kno
Ali), 57, were each sentenced to a year of probation after pleading guilty
Wednesday to misdemeanor charges of election code violations, the Da
reported.


 Ecolite Bubble Mailer, Kraft, #3,...
                   $35.99
                   Ecolite Bubble Mailer, Kraft, #3, 8.5" x
                   14.5", 100/CT
                   W.B. Mason




RELATED:D.A. charges three election workers with voter fra

D.A. Seth Williams’ Election Fraud Task Force announced charges agai
women in June.

Trainoradmitted that while serving as judge of a polling place at Castor
Cayuga Street,she went into the voting booth with her husband and told
vote for during the May primary.

She then cast a vote in the name of her son, who was absent, all without
from Murtaugh, theminority elections inspector at the polling place and
the above acts.

Trainor also was not allowed to be a judge because she was a public emp
       Ecolite Bubble Mailer, Kraft, #3,...
                          $35.99
                          Ecolite Bubble Mailer, Kraft, #3, 8.5" x
                          14.5", 100/CT
                          W.B. Mason




      Jamison was charged over a May 2014 incident in which she admitted c
      for her mother, who was ill. Ali was working as a voting machine inspec
      36th Ward, Division 8 polling place in Point Breeze. Ali also reportedly
      in the region of that division.

      The three pleaded guilty under an agreement with prosecutors that saw
      against them dropped from felony to misdemeanor charges.

           Facebook      Twitter        More




Popular in the Community
 Ad




AdChoices                     Sponsored




Conversation


             Your Username                                                                        Lo



   Your Username


   Be the rst to comment...




Powered by                                                                     Terms | Privacy | Feed




                                Related Articles


                                          2016 seriously sucked for Philly, and here’s 9
                                          reasons why




                                          D.A. charges three election workers with voter
                                      fraud




                                      Williams announces plan to remove police chief if
                                      elected




                                      The Short Answer: How to keep those nicky
                                      Millennials in town?




Mor fro ou Siste Site




           Caribbean Life                                      AMNY

 Juneteenth becomes official public             NFL Rumors: Former Jets RB Le’Veon
          holiday in NYS                        Bell between Dolphins, Bills, Chiefs
               Schneps Podcasts                                   Gay City News

    Compass Agent Joseph Martinez Drills             Jumaane Williams Declares “State of
      Down on Fixer-Upper vs. Turnkey                   Crisis” in Anti-Trans Violence




             Ge th Ultimat Phill Ne sle e
                             Sign up for our daily news explosion.




             Enter Email                            Zip



                                        SUBSCRIBE




Newsletter     Digital Editions     Contact Us        Networking Events                  



                      © 2020 Schneps Media    Privacy Policy   Terms of Use
